DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4-5, 7-8, 11-12, 14-15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable by Chao (US 2014/0201514 A1) in view of Arrizza et al. (US 9,971,871) and Huang et al. (US 2009/0217257).  Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chao/Arrizza et al./Huang et al. in view of Bulusu et al. (US 2018/0165101 A1).  Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chao/Arrizza et al./Huang et al. in view of Hobson et al. US 2007/0028080 A1), Wisor (US 7,219,219) and Kunnathur Ragupathi et al. (US 2016/0117634 A1)/Dasari et al. (US 2013/0311761 A1).  
As per claim 1, Chao teaches a method for booting an information handling system [FIG. 9], comprising:
rebooting the information handling system [S21, FIG. 9; [0058]; boot process is re-entered ([0059], line 5)];
determining that a boot of the information handling system does not require installation of an update to hardware settings of the information handling system [S22 (FIG. 9) determines whether marking information is stored; marking information is stored with installation of an update to hardware settings of the information handling system at S12-S13 (FIG. 7); No at S22 (FIG. 9) suggests no installation of an update to hardware settings of the information handling system – hence a boot of the information handling system not requiring installation of an update to hardware settings of the information handling system]; and
booting by bypassing one or more basic input/output system (BIOS) power-on 
Chao does not teach the boot of the information handling system not requiring installation of an update, downloaded by the information handling system, to the hardware settings of the information handling system.  In essence, Chao does not teach an update to the hardware settings of the information handling system being downloaded by the information handling system, but not requiring installation of the downloaded update to the hardware settings of the information handling system. 
Arrizza teaches an update to hardware settings of an information handling system being downloaded by the information handling system [2-16, 2-18, 2-20 (FIG. 2); col. 5, line 57-col. 6, line 3; update to device configuration (col. 3, lines 10-11) is update to hardware settings], but not requiring installation of the update downloaded by the information handling system [NO at 2-24 (FIG. 2); col. 6, lines 21-23] until the update downloaded by the information handling system is accepted by a user [col. 6, lines 21-24].
Arrizza would have suggested to one skilled in the art prior to the to the effective 
Chao/Arrizza does not specifically teach installation of an update to a firmware of the information handling system updating the hardware settings of the information handling system.  Huang teaches an update to a firmware of an information handling system updating the hardware settings of the information handling system [[0003], lines 3-7].  Huang would have suggested to one skilled in the art prior to the to the effective filing date of the claimed invention to determine that a boot of the information handling system does not require installation of an update to firmware of the information handling system to install update the hardware settings of the information handling system, and booting by bypassing one or more basic input/output system (BIOS) power-on self-test (POST) operations based on determining that the boot does not require installation of an update to firmware of the information handling system to install update the hardware settings of the information handling system.  Huang, in combination with Chao/Arrizza, therefore suggests to determine that a boot of the information handling system does not require installation of an update to firmware of the information handling system, and booting by bypassing one or more basic input/output system (BIOS) power-on self-test (POST) operations based on determining that the boot does not require installation of an update to firmware of the information handling system.
As per claim 2, Chao/Arrizza/Huang suggests determining that a boot of the information handling system does not require installation of an update, downloaded by 
Bulusu teaches bypassing one or more basic input/output system (BIOS) power-on self-test (POST) operations based on determining that the boot requires only installation of an update to one or more software components of the information handling system [kernel soft reset for updating a kernel ([0239], lines 2-3) suggests an update to one or more software components of the information handling system (note that an update to a kernel of the information handling system is claimed as an update to a software component of the information handling system in claim 3 of the current application); a KSR flag is set so that operations such as POST are skipped ([00255], lines 10-12)].
Bulusu would have suggested to one skilled in the art prior to the to the effective filing date of the claimed invention to bypass one or more basic input/output system (BIOS) power-on self-test (POST) operations based on determining that the boot requires only installation of an update to one or more software components of the information handling system.  Bulusu therefore suggests determining that a boot of the information handling system does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system comprising determining that the boot requires only installation of an update to one or more software components of the information handling system.
As per claim 3, Bulusu teaches the update to the one or more software components of the information handling system comprising at least one of an update to a software application of the information handling system, an update to an operating system (OS) of the information handling system, and an update to a kernel of the information handling system [kernel soft reset for updating a kernel ([0239], lines 2-3)].
As per claim 4, Chao/Arrizza/Huang suggests determining that a boot of the information handling system does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system.  Chao teaches determining that a boot flag stored in a non-volatile memory of the information handling system indicates that a detailed boot is not required [detailed boot is required for hardware element with marking information (S23-S24 (FIG. 9); [0061]-[0065]); detailed boot is not required for hardware element without marking information (S28 (FIG. 9); [0072]); marking information is written in memory table at position corresponding to the hardware element when hardware settings are changed ([0053], lines 3-9) – hence no marking information being written in memory table at location corresponding to the hardware element when hardware setting is not changed; information in memory table at position corresponding to the hardware element is considered as boot flag; no information in memory table at position corresponding to the hardware element is considered as an indication that a detailed boot is not required; memory table is stored in a non-volatile memory because it can be read upon rebooting (see [0061])].  Chao/Arrizza/Huang therefore suggests determining that a boot of the information handling system does not require installation of an update, downloaded by 
Chao does not specifically teach the non-volatile memory being NVRAM.  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to use NVRAM as the non-volatile memory of Chao because NVRAM is no more than a specific type of non-volatile memory and because one skilled in the art prior to the effective filing date of the claimed invention would consider using any type of non-volatile memory as the non-volatile memory of Chao being obvious and within his/her skills.
As per claim 5, Chao further teaches determining that a chassis of the information handling system was opened following a prior boot [S02, FIG. 1]; and performing a detailed boot based on determining that the chassis of the information handling system was opened following a prior boot [S03-S05, FIG. 1; [0030]-[0035]].
As per claim 6, Chao suggests booting by bypassing BIOS POST operations comprising restoring system information from the NVRAM (see rejection of claim 1 above; [0072]; [0073], lines 1-12).  Chao does not specifically teach booting by bypassing BIOS POST operations comprising bypassing peripheral component interconnect (PCI) device discovery and PCI device enumeration; restoring a PCI resource allocation from a non-volatile random access memory (NVRAM); and bypassing system inventory collection and transmission.
Hobson teaches PCI devices being discovered during POST processing [[0033], lines 5-6], allocating a PCI resource during POST processing and restoring the 
Wisor teaches enumerating PCI devices during POST [col. 3, lines 21-23].  Wisor would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to boot by bypassing BIOS POST operations comprising bypassing PCI device enumeration because PCI devices are enumerated during POST in Wisor.

As an alternative to Kunnathur Ragupathi, Dasari teaches collecting and transmitting system inventory during POST [[0025], lines 10-18 suggest collecting system inventory during POST; [0026], lines 1-5 suggest transmitting system inventory to legacy option ROM manager 210 to carry out step 216 of FIG. 2].  Dasari would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to boot by bypassing BIOS POST operations comprising bypassing system inventory collection and transmission because system inventory is collected and transmitted during POST in Dasari.
As per claim 7, Chao teaches loading a last known good map of boot devices, during booting, from a non-volatile memory of the information handling system [S28 (FIG. 9); [0072]; [0073], lines 1-12; memory in S28 is non-volatile because it can be read upon rebooting].
Chao does not specifically teach the non-volatile memory being NVRAM.  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to use NVRAM as the non-volatile memory of Chao because NVRAM 
As per claim 8, Chao teaches a computer [FIG. 2] – hence an information handling system comprising a processor.  Chao also teaches a non-volatile memory [marking information is stored in a non-volatile memory because it can be read upon rebooting (S23-S24 (FIG. 9); [0061]-[0065])]. Chao does not specifically teach the non-volatile memory being NVRAM.  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to use NVRAM as the non-volatile memory of Chao because NVRAM is no more than a specific type of non-volatile memory and because one skilled in the art prior to the effective filing date of the claimed invention would consider using any type of non-volatile memory as the non-volatile memory of Chao being obvious and within his/her skills.  For the remaining limitations, see the rejection of claim 1 above as the remaining limitations generally correspond to the limitations recited in claim 1.
As per claims 9-11, the limitations of the claims generally correspond to the limitations of claims 2-4; claims 9-11 are therefore rejected on the same bases.
As per claim 12
As per claims 13-14, the limitations of the claims generally correspond to the limitations of claims 6-7; claims 13-14 are therefore rejected on the same bases.
As per claims 15-20, the claims generally correspond to claims 1-4, 6-7 and are rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12, 14-18, 20 have been considered but they are not persuasive.
Applicant argues that Chao does not teach “determining that a boot of the information handling system does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system” and that Chao does not teach “a determination that installation of a firmware update is not required”.  The examiner agrees; the arguments are however not persuasive because they are against the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Note that Chao is relied upon to only suggest determining that a boot of the information handling system does not require installation of an update to hardware settings of the information handling system (see rejection of claim 1 above).
Applicant argues that Arrizza does not include “a determination that a boot does not require application of a received firmware update”; that not installing an update that is rejected by a user prior to shutting down normally is not a disclosure of “determining In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Note that Arrizza is relied upon to only suggest an update to hardware settings of an information handling system being downloaded by the information handling system, but not requiring installation of the update until accepted by a user (see rejection of claim 1 above).  
Chao, in combination with Arrizza, would suggest determining that a boot of the information handling system does not require installation of an update, downloaded by the information handling system, to hardware settings of the information handling system.
Applicant argues that Huang does not include a disclosure of making a boot-related determinations based on firmware updates.  The examiner agrees; the arguments are however not persuasive because they are again against the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Note that Huang is relied upon to only suggest an update to a firmware of an information handling system updating the hardware settings of the information handling system (see rejection of claim 1 above).  
Chao, in combination with Arrizza and Huang, would suggest determining that a boot of the information handling system does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system.
Applicant argues that the deficiency in disclosure in Chao and Arrizza is not merely a lack of disclosure of “installation of an update to a firmware of the information handling system updating the hardware settings of the information handling system,” as suggested at page 7 of the Office Action, but a failure to disclose a determination that a boot of the information handling system does not require application of a firmware update, specifically.  The argument is not persuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that the Office has failed to meet its burden of establishing that a person skilled in the art would modify Chao to include “determining that a boot of the information handling system does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system” based on Arrizza and Huang - because the Office has failed to provide reasoning for the asserted combination of references.  In essence, applicant argues that installation of an The arguments are not persuasive because Huang suggests an update to a firmware of an information handling system updating the hardware settings of the information handling system – hence an update of hardware settings essentially being a firmware update (see [0003] of Huang).

Applicant’s arguments with respect to claims 6, 13, 19 have been considered but are moot in view of the new ground of rejection.

Note that the well-known statements are taken to be admitted prior art because applicant did not traverse the well-known statements, in re Chevenard, 139 F.2d 711, 713, 80 USPQ 239, 241 (CCPA 1943).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: February 19, 2022